Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 05/28/2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Paula A. Borden on 06/21/2021.

4.	The application has been amended as follows: 

In the claims:

Claims 63-68 have been replaced with the following amended claims:

Claim 63. (Currently amended). A method according to claim 55, wherein the protein is administered in an amount of 

Claim 64. (Currently amended). A method according to claim 56, wherein the protein is administered in an amount of 



	Claim 66. (Currently amended). A method according to claim 58, wherein the protein is administered in an amount of 

	Claim 67. (Currently amended). A method according to claim 59, wherein the protein is administered in an amount of 

	Claim 68. (Currently amended). A method according to claim 60, wherein the protein is administered in an amount of 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 55-68 have been allowed.

7.	Claims 55-68 have been renumbered as claims 1-14 respectively.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642